Opinion of the CouRT by
William BogeRS Clay, Commissioned
Dismissing.
Appellee J. J. Sledge brought this action against ap pelíant The K. & P. Lumber Company, an Ohio corporation, to recover the sum of $382.27, which he alleged appellant had agreed to pay him for certain lumber which he sold and deliverd to it. Summons was served upon appellant “by delivering B. C. Simmons, Chief Agent of said company, found in Warren County, a copy of the within summons.” A motion was made to quash the summons and return, but was overruled by the court. Thereupon appellant, without entering its appearance; filed its plea to the jurisdiction of the court and an answer. Appellee demurred to the plea to the jurisdiction, and the demurrer was sustained. In its answer appellant admitted that it was indebted to appellee in the sum of $275.08, for which judgment was entered. Subsequently, *138' on the failure of appellant to plead farther after its plea to the jurisdiction was overruled, the court gave appellee judgment for the balance of his claim, amounting to $107.19. From this judgment and from the judgment for $275.08, this appeal is prosecuted.
Appellee has moved to dismiss the appeal on the ground that the amount in controversy is only $107.19. When this motion was first considered, it was overruled. Upon a reconsideration of the question, we conclude that the motion should prevail.
Where the defendant in an action admits owing a portion of the amount sued for, the difference between the admitted liability and the amount plaintiff seeks to recover is the amount in controversy. As this amount is only $107.19, it follows that this court is without jurisdiction to entertain the appeal.
Appeal dismissed.